In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1725 
UNITED STATES OF AMERICA,  
                                                          Plaintiff‐Appellant, 

                                                    v. 

OMARR D.TEAGUE, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
                  No. 3:16‐cr‐30079 — Staci M. Yandle, Judge. 
                                  ____________________ 

       ARGUED DECEMBER 8, 2017 — DECIDED MARCH 8, 2018 
                   ____________________ 

   Before  KANNE  and  ROVNER,  Circuit  Judges,  and  DURKIN, 
District Judge.* 
   KANNE, Circuit Judge. Prior convictions for crimes of vio‐
lence subject a defendant to a higher base offense level under 
the federal Sentencing Guidelines. Because the district court 

                                                 
* The Honorable Thomas M. Durkin, United States District Court for the 

Northern District of Illinois, sitting by designation. 
2                                                       No. 17‐1725 

below erroneously concluded that the offense of second de‐
gree murder under Illinois law is not a crime of violence, we 
reverse. 
                       I.     BACKGROUND 
    Omarr Teague pled guilty to possession of a weapon by a 
felon. In a Presentence Investigation Report, the United States 
Probation Department assigned a base offense level of 14. The 
government objected, claiming the base level should be 20 be‐
cause Teague had previously been convicted of a crime of vi‐
olence, namely second degree murder under Illinois law. At 
the sentencing hearing, the district court overruled the gov‐
ernment’s objection, concluding second degree murder as de‐
fined in Illinois law is not a crime of violence because it is not 
limited to intentional  murder. Based on this conclusion, the 
court  found  that  the  total  offense  level  was  15,  that  Teague 
had a category II criminal history, and therefore that the ap‐
plicable  Guideline  range  was  21–27  months’  imprisonment. 
The court sentenced Teague to a term of 21 months’ impris‐
onment,  a  two‐year  term  of  supervised  release,  a  $150  fine, 
and a $100 special assessment. The government appeals, chal‐
lenging only the district court’s conclusion that second degree 
murder under Illinois law is a crime of violence. 
                        II.    ANALYSIS 
    The  Sentencing  Guidelines  provide  that  if  a  defendant 
convicted of being a felon in possession of a firearm commit‐
ted any part of the offense subsequent to sustaining a felony 
conviction  for  a  crime  of  violence,  the  base  offense  level 
should be 20. U.S.S.G. § 2K2.1(a)(4)(A). The Guidelines define 
“crime of violence” as: 
No. 17‐1725                                                           3

        “any offense under federal or state law punishable 
        by imprisonment for a term exceeding one year, that 
        (1)  has  as  an  element  the  use,  attempted  use,  or 
        threatened use of physical force against the person 
        of another, or (2) is murder, voluntary manslaugh‐
        ter,  kidnapping,  aggravated  assault,  a  forcible  sex 
        offense, robbery, arson, extortion, or the use or un‐
        lawful possession of a firearm described in 26 U.S.C. 
        §  5845(a)  or  explosive  material  as  defined  in  18 
        U.S.C. § 841(c).”  
U.S.S.G. § 4B1.2. The first clause is referred to as the “elements 
clause”  and  the  second  is  known  as  the  “enumerated  of‐
fenses”  clause.  See  Brown  v.  Caraway,  719  F.3d  583,  589  (7th 
Cir. 2013). 
    On appeal, the government contends that the Illinois of‐
fense of second degree murder is a crime of violence under 
both prongs, and that the district court’s erroneous interpre‐
tation  of  the  Illinois  statute  led  to  an  improperly  computed 
Guideline  range.  A  sentence  based  on  an  improperly  com‐
puted Guideline range must be vacated and remanded unless 
“the sentencing court firmly indicated that it would impose 
the same sentence regardless of any sentencing error.” United 
States v. Zahurksy, 580 F.3d 515, 528 (7th Cir. 2009). The district 
court made no such indication in this case. So Teague must be 
resentenced if his second degree murder conviction qualifies 
as  a  crime  of  violence.  Our  review  of  this  issue  is  de  novo. 
United States v. Edwards, 836 F.3d 831, 834 (7th Cir. 2016). 
    A. Elements Clause 
  To be a crime of violence, the offense must have as an ele‐
ment the intentional or knowing use, attempted use, or threat‐
4                                                          No. 17‐1725 

ened use of physical force against the person of another. “‘El‐
ements’  are  the  ‘constituent  parts’  of  a  crime’s  legal  defini‐
tion—the things the ‘prosecution must prove to sustain a con‐
viction.’” Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) 
(quoting Black’s Law Dictionary 634 (10th ed. 2014)). To sus‐
tain a second degree murder conviction under Illinois law, the 
prosecution must prove that the defendant “commit[ed] the 
offense of first degree murder” plus one of the following mit‐
igating factors:  
       “(1) at the time of the killing he is acting under a sud‐
       den  and  intense  passion  resulting  from  serious 
       provocation  by  the  individual  killed  or  another 
       whom the offender endeavors to kill, but he negli‐
       gently or accidentally causes the death of the indi‐
       vidual killed; or (2) at the time of the killing he be‐
       lieves the circumstances to be such that, if they ex‐
       isted,  would  justify  or  exonerate  the  killing  under 
       the principles stated in Article 7 of this Code, but his 
       belief is unreasonable.” 
720 Ill. Comp. Stat. 5/9‐2 (2001).  
   A person commits the Illinois offense of first degree mur‐
der when he:  
       “kills  an  individual  without  lawful  justifica‐
       tion … [and] in performing the acts which cause the 
       death: (1) he either intends to kill or do great bodily 
       harm  to  that  individual  or  another,  or  knows  that 
       such acts of will cause death to that individual or an‐
       other; or (2) he knows that such acts create a strong 
       probability of death or great bodily harm to that in‐
       dividual or another; or (3) he is attempting or com‐
       mitting  a  forcible  felony  other  than  second  degree 
       murder.”  
No. 17‐1725                                                           5

720 Ill. Comp. Stat. 5/9‐1 (2001). 
     The district court focused on the language “negligently or 
accidentally causes the death of the individual killed” in the 
second degree murder statute to conclude that the offense did 
not include as an element the intentional or knowing use of 
force.  But  this  language  only  refers  to  situations  in  which  a 
person has the intent to kill one person but his actions result 
in  the  death  of  another.  This  is  still  intentional  murder.  See 
People  v.  Thompson,  730  N.E.2d  118,  123  (Ill.  App.  Ct.  2000) 
(“Under  the  doctrine  of  transferred  intent,  if  a  defendant 
shoots at one person, with the intent to kill, but kills an unin‐
tended victim, he may be convicted of the crime of murder for 
the  death  of  the  unintended  victim.”).  The  second  degree 
murder statute incorporates the intentional or knowing use of 
force  element  from  the  first  degree  murder  statute. Because 
an  offender  cannot  be  convicted  of  second  degree  murder 
without the government proving beyond a reasonable doubt 
that the offender acted with the intent or knowledge that their 
actions  would  cause  the  death  of  another,  the  offense  is  a 
crime of violence under the elements clause. 
    B. Enumerated Offenses Clause 
    Second degree murder under Illinois law is also a crime of 
violence under the enumerated offenses clause. To determine 
whether an offense  is a crime of  violence under this clause, 
the court looks to whether the charged offense fits within the 
generic definition of one of the enumerated offenses. The gov‐
ernment  contends  the  offense  fits  within  the  generic  defini‐
tions of murder or voluntary manslaughter.  
6                                                        No. 17‐1725 

    “Voluntary manslaughter in most jurisdictions consists of 
an  intentional  homicide  committed  under  extenuating  cir‐
cumstances which mitigate, though they do not justify or ex‐
cuse, the killing.” 2 Subst. Crim. L. § 15.2 (3d ed.). The Model 
Penal Code defines manslaughter as criminal homicide “com‐
mitted recklessly” or “a homicide which would otherwise be 
murder … committed under the influence of extreme mental 
or emotional disturbance for which there is reasonable expla‐
nation or excuse.” Model Penal Code § 210.3.  
    The Illinois offense of second degree murder fits squarely 
within these generic definitions of manslaughter. This is con‐
sistent with the history of the Illinois statute. In 1986, Illinois 
restructured its criminal code and the offense of “voluntary 
manslaughter”  was  renamed  “second  degree  murder.”  Ill. 
Pub.  Act  84‐1450,  eff.  July  1,  1987.  The  language  of  the  ele‐
ments  were  modified  somewhat  but  the  core  offense  re‐
mained  the  same—“murder  plus  mitigation.”  See  id.  So  we 
conclude the offense of second degree murder under Illinois 
law fits within the definition of manslaughter, and thus is a 
crime of violence under the enumerated offenses clause.  
                      III.   CONCLUSION 
    Second  degree  murder  under  Illinois  law  qualifies  as  a 
crime  of  violence  under  both  prongs  of  section  4B1.2  of  the 
U.S.  Sentencing  Guidelines.  Therefore,  the  judgment  of  the 
district court is REVERSED and this case is REMANDED to 
the district court for resentencing consistent with this opinion.